Title: J. Philippe Reibelt to Thomas Jefferson, 6 September 1809
From: Reibelt, J. Philippe
To: Jefferson, Thomas


          
            Most Highly & Sincerely respected Sir! Havanna, Sept. 6–1809.
             You have—I hope—received the Letters, I wrote to You in the Month of febr, when Sailing from N. Orleans, & in the Month of May, when arriving here.
             Also Mr Randolph.
            I will come—for Some bussiness of a friend—back to the so happy U.S.—as Soon as my eldest Son, who is very Sick, will have recov ered his health; & I will give me the Consolation, to go to see You once more in my fatefull Life.
             In the mean Time, I take the Liberty, to inform You, that I will send by the first Vessel bound to Norfolk a box with Havanna Confitures under the direction of Mr Ford at Norfolk & then Mr Jefferson at Richmond—for Monticello.
            By an other Vessel  which sailed Yesterday I wrote a Letter to Mr Randolph.
            Please to accept as favourably as You did formerly, the expression of the Sentiment of my deepest Veneration,
            Always the Same. P. Reibelt
          
          
            P.S. Permit me to beg You, to present my respectfull Salutatios to the houses of Mr Randolph & Carr.
          
        